849 F.2d 1474
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
UNITED STATES of America, Plaintiff-Appellee,v.ONE 1978 WINNEBAGO SEAFARER MOTOR VEHICLE, VIN H70580J21516and United States Currency in the Sum of$89,980.00;  Defendant,John E. Beck, Claimant-Appellant.

No. 88-5185.
United States Court of Appeals, Sixth Circuit.
June 16, 1988.
Before CORNELIA G. KENNEDY, and NATHANIEL R. JONES, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
The defendant appeals the order of the district court entered December 7, 1987 granting the plaintiff's motion for summary judgment.  A notice of appeal was filed on February 8, 1988, three (3) days late.  A show cause order was entered on April 12, 1988.  The defendant has filed a response but alleges no good cause why this appeal should not be dismissed for lack of jurisdiction.


2
The Court now addresses sua sponte the issue of jurisdiction.   F.W. Kerr Chemical Co. v. Crandall Assoc., Inc., 815 F.2d 426, 428 (6th Cir.1987) (per curiam).  Pursuant to Rule 4(a)(1), Fed.R.App.P., the defendant had sixty (60) days after the entry of the order appealed from in which to file a notice of appeal.  The last date upon which a timely notice of appeal could be filed was February 5, 1988.  The notice of appeal filed was three (3) days late.  The timely filing of a notice of appeal is a mandatory jurisdictional requirement this Court can neither waive nor extend.   Peake v. First National Bank & Trust Co. of Marquette, 717 F.2d 1016, 1018 (6th Cir.1983).  Accordingly,


3
It is ORDERED that this action be dismissed sua sponte for lack of appellate jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.